Citation Nr: 9931192	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
PTSD, with a 10 percent evaluation assigned, and denied 
entitlement to service connection for a nervous condition, 
including major depression and a personality disorder, and a 
permanent and total disability rating for pension purposes.  
During his July 1993 VA hearing, the veteran indicated that 
he wished to limit the scope of his claim for service 
connection to major depression only.  The subsequent hearing 
officer's decision, dated in February 1994, granted 
entitlement to a permanent and total disability rating for 
pension purposes.

This case was remanded by the Board in March 1997 and May 
1998 for further development, to include the procurement of 
psychiatric treatment records and new VA psychiatric 
examinations, and has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period on and after June 17, 1991 and prior to 
October 17, 1997, the veteran's PTSD was productive of more 
than considerable social and industrial impairment, with 
symptoms including suicidal ideation, memory impairment, poor 
concentration, and social isolation.

3.  During the period on and after October 17, 1997, the 
veteran's PTSD has been shown to be at least moderate in 
severity; moreover, this disability has been shown to be 
productive of a flattened affect, significant memory loss, 
and difficulty in establishing and maintaining effective work 
and social relationships.

4.  The evidence of record does not support the finding that 
the veteran's depression, or aggravation thereof, is 
proximately due to or the result of his service-connected 
PTSD; this evidence also does not suggest that this 
disability was incurred as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the 
veteran's PTSD for the period on and after June 17, 1991 and 
prior to October 17, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for an evaluation of 50 percent for the 
veteran's PTSD for the period on and after October 17, 1997 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  Depression was not incurred or aggravated as a result of 
the veteran's service-connected PTSD or incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  That is, the veteran is found to have 
presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claims, as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual background

The veteran's service medical records, including his March 
1973 separation examination report, are entirely negative for 
complaints of, or treatment for, psychiatric symptomatology.  
He was first hospitalized for "severe depression" at 
Dettmar Hospital in Troy, Ohio from October to December of 
1979, and the treating psychiatrist related the veteran's 
depressive symptoms to severe marital problems and difficulty 
in controlling his temper.  He was subsequently seen at a VA 
facility for a history of depression in December 1989 and was 
treated for major depression on several occasions in 1990.  
During a July 1990 VA examination, the veteran reported a 
history of depression while in service.  The examiner 
diagnosed a dysthymic disorder and rule out explosive 
personality but offered no opinion regarding the etiology of 
these diagnosed disorders.  The Board also observes that a 
May 1991 VA treatment report contains the first diagnosis of 
PTSD of record.

The veteran underwent a VA psychiatric examination in October 
1991, during which he reported a history of depression, rage 
reactions, and an explosive personality.  Upon examination, 
he was alert and oriented to time, place, and person.  His 
affect was angry, and his mood was depressed.  He stated that 
he had occasional suicidal ideation but was "too chicken to 
kill himself."  There was no evidence of hallucinations, 
delusions, obsessions, or compulsions.  The veteran reported 
difficulty with sleeping and concentrating.  His memory was 
noted to be adequate, and his insight and judgment were 
described as fair by the examiner.  The Axis I diagnosis was 
PTSD, with a global assessment of functioning (GAF) score of 
60 assigned for the current time and for the past year.  The 
examiner noted that the veteran was "permanently and totally 
disabled" due to PTSD and that he was "not capable of any 
form of sustained, remunerative employment."  

In light of the results of the October 1991 VA psychiatric 
examination and the veteran's receipt of the Combat 
Infantryman Badge, the RO granted service connection for PTSD 
in a March 1992 rating decision.  A 10 percent evaluation was 
assigned, effective from June 17, 1991, and the Board 
observes that this evaluation has since remained in effect.

The veteran underwent a further VA psychiatric examination in 
April 1993.  During this examination, he reported feeling 
depressed "all the time" and having a lack of respect 
towards others.  The examiner noted that the veteran's affect 
was completely blunted, and the veteran provided non-specific 
answers to questions.  His mood appeared to be depressed, and 
his attitude was "that he didn't care about anything . . . 
[and] doesn't have respect for anything."  He was fully 
oriented to time, place, person, and situation, and he denied 
visual and hallucinatory experiences even though he reported 
feeling like he was "talking to himself" at times.  His 
long- and short-term memory was noted to be poor, as was his 
concentration.  The veteran indicated that the last time that 
he had a desire to commit suicide was in 1990.  The examiner 
noted that the veteran was in good touch with reality but was 
distant and uninvolved and "didn't want to be bothered."  
The Axis I diagnosis was major depression, apparently in 
control, and a GAF score of 60 during the past year was 
assigned.  The examiner further noted that the veteran 
fulfilled the criteria for major depression and a personality 
disorder but not necessarily PTSD, as there was no specific 
history of startle response, intrusive thoughts, or repeated 
nightmares.

In May 1993, the veteran underwent a VA psychological 
evaluation.  The examiner noted that the veteran's PTSD-
associated symptoms included intrusive traumatic memories of 
Vietnam, recurrent nightmares about Vietnam, avoidance of 
talking about the trauma, decreased interests, difficulty 
falling asleep without medication, irritability, anger, 
difficulty concentrating, and avoidance of people.  The 
veteran also reported ongoing depressive symptoms, noted to 
be consistent with dysthymia.  Psychological testing results 
were noted to be consistent with these reported symptoms.  
The examiner described the veteran's functioning as 
significantly impaired and noted that it was not clear 
whether the veteran could live independently.  Moreover, the 
examiner indicated that the veteran's attempts to cope with 
his symptoms, while helping to control his stress and his 
behavior, made him even less able to function adequately in 
his environment.  The Axis I diagnoses were PTSD and 
secondary-type dysthymia of late onset.  A GAF score of 45 
was assigned.

During his July 1993 VA hearing, the veteran reported that he 
had not worked since 1989.  He testified that his current 
psychiatric symptoms included "explosions" and nightmares, 
and he noted that he "just can't be around people."  Also, 
he argued that his depression symptoms were secondary to his 
service-connected PTSD.

Subsequently, in July 1993, the veteran underwent a VA 
psychiatric examination.  During this examination, he 
reported choking spells and an inability to eat in public.  
Upon examination, the veteran was alert and oriented times 
three.  When asked to rate his mood on a scale from zero to 
ten, with ten being the best, he rated himself a "seven."  
When asked about suicide attempts, he admitted that he was 
very scared of dying and had on occasion covered his head 
with a trashbag, with a gun in his mouth, but he had 
refrained from the "final death blow."  He was quite 
adamant that had never experienced any hypomanic or maniac 
episodes.  Also, he noted that he had been unemployed since 
1989.  The examiner diagnosed moderate-to-severe PTSD; a 
sleep disorder; unipolar depressions (Type II); a hypoactive 
sexual desire; panic disorder (agoraphobia); and an 
intermittent mood disorder, rule out secondary to temporal 
lobe epilepsy.  The examiner further described the veteran as 
a "severely impaired and dysfunctional individual" who was 
experiencing a lot of anguish and misery as a result of his 
symptoms.  

VA psychiatric treatment records dated from October 1993 to 
July 1997 indicate that the veteran denied delusions and 
hallucinations, but he reported some nightmares and trouble 
sleeping.  An April 1997 VA treatment record indicates that 
the veteran's PTSD was "currently stable," with a euthymic 
mood and appropriate affect noted.  In July 1997, the veteran 
denied depressive symptoms.  The Board observes that none of 
the veteran's examiners during this period rendered a GAF 
score or offered similar language describing the level of 
severity of the veteran's psychiatric impairment.

Following the Board's March 1997 remand, the veteran 
underwent a VA examination on October 17, 1997.  During this 
examination, the veteran reported that he had not worked 
since 1989.  Upon examination, the veteran was oriented to 
time, place, person, and the circumstances of the 
examination.  His speech was relevant and logical, with no 
evidence of unusual ideation.  The veteran admitted to 
periodic suicidal ideation, but he denied any suicide plans 
out of concern for his two daughters.  The veteran's affect 
was flat, and his mood was depressed.  Thought process were 
slow, concrete, and goal-directed.  The veteran reported 
long- and short-term memory loss.  The examiner noted that 
the veteran's history suggested a longstanding depressive 
disorder, with periodic major depressive episodes tied to 
significant losses in his life and a personality disorder 
since childhood.  The examiner also indicated that 
"[c]ertain personality disorders would make [the veteran] 
more vulnerable to PTSD while others would make developing 
PTSD less likely."  In this regard, the veteran 
"minimally" met the criteria for PTSD.  Considering the 
veteran's memory problems and difficulty communicating, the 
PTSD symptoms were not found to be "primary" at the time of 
the examination.  The veteran's unemployability was noted to 
be related primarily to the personality disorder and the 
dysthymic disorder, while the PTSD symptoms were described as 
minimal.  A GAF score of 60 for the current time and the past 
year was assigned.

In an addendum dated in January 1998, the examiner who 
examined the veteran in October 1997 indicated that she had 
reviewed the veteran's claims file and noted that he had 
reported different symptoms at different times and that her 
diagnosis of "dysthymic disorder, early onset" indicated 
that the symptoms in this case were manifested in childhood 
or adolescence.

A May 1998 VA psychiatric treatment record indicates that the 
veteran reported intrusive dreams and occasional nightmares, 
and the examiner noted that the veteran still avoided people 
and felt that they were "watching him."  The assessment was 
PTSD.

During his most recent VA psychiatric examination, conducted 
in October 1998, the veteran reported no current anxiety or 
depressive symptoms.  The examiner found that the veteran's 
personality disorder was primary, with symptomatology 
including isolation, problems with impulse control, 
seclusiveness, inappropriate suspicion and hostility, 
persistent disturbance of mood and affect, and pathological 
dependence and hostility.  The examiner further noted that it 
was "more likely than not" that the veteran would have been 
hospitalized for major depression following the breakup of 
his marriages and loss of a job as a direct result of his 
long-term pattern of functioning.  As such, the veteran's 
past depressive episodes (major depression and dysthymic 
disorder) stemmed from his personality disorder.  His past 
depressive symptomatology was noted to have been an 
exacerbation of symptoms resulting from his personality 
disorder.  The examiner further noted that the veteran's PTSD 
symptoms, as distinguished from his personality disorder 
symptoms, were recurrent distressing dreams and recollections 
of events that occurred when he was "stressed."  While the 
examiner noted that all combat veterans were traumatized by 
their experiences, the veteran's PTSD symptoms were more 
likely than not stabilized by his medications.  The examiner 
also noted that no social and industrial impairment was 
currently attributable to PTSD or depression.  Moreover, the 
examiner, who noted that she had reviewed the veteran's 
claims file, stated that neither the veteran's personality 
disorder nor his past depressive symptoms "are due to, are 
the result of, or aggravate" his PTSD.  

Objectively, the veteran's October 1998 psychiatric 
examination revealed him to be oriented to person, place, 
time, and the circumstances of the evaluation.  Speech was 
relevant and logical, with no evidence of delusions, 
hallucinations, or suicidal or homicidal ideation.  Thought 
process were goal-directed, and insight and judgment were 
fair.  The veteran's mood was positive, and his affect was 
bright.  Memory, both short- and long-term, was intact.  The 
diagnostic impressions of PTSD, stabilized on medication; and 
a personality disorder, not otherwise specified (premorbid), 
were rendered.  A GAF score of 50 for the current time and 
for the past year was assigned.

II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  But see generally Fenderson v. 
West, 12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings where a claim for higher evaluation stems 
from an initial grant of service connection).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (Court) noted that, where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court reasoned that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. 

In this case, the RO has assigned a 10 percent evaluation for 
the veteran's PTSD under the prior and revised sets of 
applicable criteria.  Under the criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), in effect through 
November 6, 1996, 
a 10 percent evaluation for PTSD was warranted in cases of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, albeit less than that 
for a 30 percent evaluation.  A 30 percent evaluation was in 
order in cases of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, where the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability evaluation for PTSD 
encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  The Court has held that the latter 
criteria present three independent bases for a grant of a 100 
percent evaluation under Diagnostic Code 9411.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), 
a 10 percent evaluation is warranted for PTSD which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events.  A 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Upon reviewing the veteran's recent medical records, the 
Board finds that the degree of industrial and social 
impairment resulting from his PTSD has varied to such an 
extent during the pendency of this appeal that "staged" 
ratings, in accordance with Fenderson, are warranted.  At a 
minimum, the VA examinations conducted in conjunction with 
this claim have revealed a PTSD disability picture 
significantly more than "slight" in degree." 

As noted above, the evidence dated prior to November 7, 1996 
can be evaluated only under the prior diagnostic criteria for 
rating psychiatric disorders, in light of Rhodan.  Also, the 
evidence dated on and after November 7, 1996 and prior to 
October 17, 1997 contains minimal information that could 
provide a basis for reevaluation under either set of 
criteria, given the general absence of commentary regarding 
the degree of the veteran's psychiatric impairment.  As such, 
the Board has considered the evidence prior to October 17, 
1997 under the prior criteria of Diagnostic Code 9411.  All 
of this evidence suggests that the veteran's disability 
picture was at least moderate in degree, with assigned GAF 
scores ranging from 45 to 60.  The Board has noted the 
commentary regarding unemployability in the October 1991 VA 
examination report but finds that this is contradicted by the 
assigned GAF score of 60, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), signifies 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  In essence, this examination 
report suggests a disability picture which can be described 
as being between "moderate" and "total."  While the May 
1993 VA psychological evaluation report contains a GAF score 
of 45, which is indicative of serious symptoms or serious 
social and occupational impairment, including the inability 
to keep a job, the April 1993 VA psychiatric examination 
report indicates that not all criteria for a diagnosis of 
PTSD had been met and that a GAF score of 60 was warranted.  
The July 1993 VA psychiatric examination report contains 
conclusions that appear to represent, in a sense, a 
reconciliation of prior medical findings; the examiner 
diagnosed moderate-to-severe PTSD and found the veteran to be 
"severely impaired and dysfunctional."

In reviewing the records dated prior to October 17, 1997, the 
Board finds that the veteran's PTSD disability picture is 
more than moderate in degree but, notwithstanding the 
commentary from the VA psychiatrist who examined the veteran 
in October 1991, less than total in degree.  The Board has 
also noted that the veteran was not working during this 
entire span of time and had such symptoms as suicidal 
ideation, memory impairment, poor concentration, and social 
isolation.  In the context of the prior criteria for 
evaluating PTSD, the Board finds that the veteran's PTSD 
resulted in at least considerably impaired social and 
industrial impairment during this period, and there is a 
question as to whether such impairment is more appropriately 
characterized as considerable or severe in degree, given the 
symptoms noted above.  As such, and resolving all doubt in 
the veteran's favor, the Board finds that a 70 percent 
evaluation was warranted for his PTSD for the period prior to 
October 17, 1997.  See 38 U.S.C.A. § 5107(b) (West 1991).  
The Board, however, does not find that this evidence 
establishes virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms resulting in a 
profound retreat from mature behavior, or a demonstrable 
inability to obtain or retain employment prior to October 17, 
1997.  As such, the criteria for a 100 percent evaluation was 
not met during this period.

The Board also notes that, beginning with the examination 
conducted on October 17, 1997, some degree of improvement has 
been shown in regard to the veteran's PTSD.  Significantly, 
doubt has been cast as to the extent to which the veteran's 
psychiatric impairment is due to his service-connected PTSD, 
as opposed to his diagnosed depressive and personality 
disorders.  The examiners who examined the veteran in October 
1997 and October 1998 suggested that his personality disorder 
is the cause of the majority of his symptomatology and that 
his PTSD resulted in no more than minimal social and 
industrial impairment.  Even so, the Board observes that the 
veteran's examiners have indicated significant psychiatric 
impairment, with GAF scores ranging from 50 to 60, and, while 
the examiner who examined the veteran in October 1998 
indicated that no social and industrial impairment was 
attributable to PTSD, the examiner who examined the veteran 
in October 1997 did not provide any specific commentary as to 
what extent the GAF score of 60 was attributable to PTSD.

While the October 1998 VA examination report suggests no 
social and industrial impairment from PTSD whatsoever, with 
the GAF score of 50 largely attributable to a nonservice-
connected personality disorder, this report also indicates 
that the veteran's PTSD symptoms were controlled by 
medication and that such symptoms as recurrent distressing 
dreams and recollections occurred when the veteran was 
"stressed."  Moreover, as noted above, the GAF score of 60 
included in the October 1997 VA examination report is 
indicative of moderate social and occupational impairment.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  In short, this evidence suggests a 
PTSD disability picture which is moderate in degree, thus 
warranting at least a 30 percent evaluation under the prior 
criteria of Diagnostic Code 9411.  As the October 1997 VA 
examination report indicates symptoms including a depressed 
mood and memory loss, the Board also finds that a 30 percent 
evaluation is warranted under the revised diagnostic 
criteria.

The evidence noted above does not suggest an overall 
disability picture that is more than moderate in degree, 
given the GAF score noted in the October 1997 VA examination 
report, and the Board therefore finds no basis for an 
evaluation in excess of 30 percent under the prior criteria 
of Diagnostic Code 9411.  However, in considering whether a 
higher evaluation is warranted under the revised diagnostic 
criteria, the Board has considered the veteran's specific 
symptomatology.  As noted above, the October 1997 VA 
examination revealed a flattened affect and long- and short-
term memory impairment, and the report of this examination 
suggests that the veteran has difficulty in establishing and 
maintaining effective work and social relationships in view 
of the assigned GAF score of 60.  Again, the Board would 
point out that all of the evidence of record reflects that 
the veteran has not worked since 1989.  The Board finds that 
this symptomatology is sufficient to warrant a 50 percent 
evaluation under the revised diagnostic criteria.  

In regard to whether a higher evaluation, of 70 percent, is 
warranted under the revised criteria, the Board notes that 
the veteran reported periodic suicidal ideation during his 
October 1997 VA examination but denied any actual plans.  
Moreover, the Board observes the evidence from the period on 
and after October 17, 1997 does not suggest that the 
veteran's PTSD is productive of any of the other symptoms 
listed in the revised criteria for a 70 percent evaluation, 
listed above.  The Board therefore finds that a 50 percent 
evaluation is appropriately for assignment for this period. 

Overall, the Board finds that the evidence of record supports 
an evaluation of 70 percent for the veteran's PTSD for the 
period on and after June 17, 1991 and prior to October 17, 
1997, while a 50 percent evaluation is warranted for the 
period on and after October 17, 1997.  The Board would point 
out that the assignment of these evaluations is consistent 
with the Court's holding in Fenderson, as this appeal arises 
from an initial grant of service connection, and no recent 
findings have been used in any way to deprive the veteran of 
a higher initial evaluation.  Rather, the Board has assigned 
evaluations that reflect both an initial degree of severity 
of the veteran's PTSD and significant improvement in this 
disability during the pendency of this appeal.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, the Board has reviewed the entire claims file 
and observes that much of the copious medical evidence of 
record does not clearly distinguish the veteran's PTSD 
symptomatology from that symptomatology related to 
depression.  As such, in its May 1998 remand, the Board 
requested clarification as to the etiology of the veteran's 
depression, which had not been addressed in the previous 
examination reports.  As noted above, the examiner who 
examined the veteran in October 1998 related the veteran's 
depression symptoms to his personality disorder and to such 
non-military-related events as his marital problems.  The 
examiner further noted that the incurrence of the veteran's 
depression, or aggravation thereof, was not due to his PTSD. 

The Board finds that the October 1998 VA examination findings 
support the conclusion that the veteran did not incur 
depression as a result of service and that incurrence of this 
disability, or aggravation thereof, was not proximately due 
to or the result of service.  The only evidence of record 
clearly contradicting these findings is the veteran's lay 
testimony, as noted in the transcript of his July 1993 VA 
hearing.  However, the veteran has not been shown to possess 
the medical expertise necessary to establish a relationship 
between a currently diagnosed disorder and either service or 
a service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for depression, to 
include as secondary to his service-connected PTSD.  In 
reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the present case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An evaluation of 70 percent for the veteran's PTSD is granted 
for the period on and after June 17, 1991 and prior to 
October 17, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation of 50 percent for the veteran's PTSD is granted 
for the period on and after October 17, 1997, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Service connection for depression, to include as secondary to 
the veteran's service-connected PTSD, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

